Title: Orders to Brigadier Generals Lord Stirling, Hugh Mercer, Adam Stephen, and La Rochefermoy, 12 December 1776
From: Washington, George
To: Stirling, Lord (né William Alexander),Mercer, Hugh,Stephen, Adam,La Rochefermoy, Matthias-Alexis



[Trenton Falls, c.12 December 1776]

The General desires that Brigadiers Lord Sterling, Mercer, Stephen & de Fermoy do, respectively, Quarter their Brigades in Houses or Hutts as compactly as possibly, that they may be soon form’d, and ready for action at the shortest notice of the approach of the Enemy. Each Brigadier is to take care of his own Front, and keep strong Guards at all the convenient passing places—the intermediate spaces between the Brigades, are to be attended to by the Brigadiers next adjoining.
This order is not intended to withdraw the German Battalion (now annex’d to Genl Fermoys Brigade) from the Posts they at present Guard.
The Brigadiers are to use their utmost endeavours to have the Men got under the best cover they can, consistent with the above order for Quartering them compactly. And, as it does not admit of a doubt but that the Enemys attempt to cross the River will be conducted with the utmost secrecy and expedition, they cannot possibly use too much vigilance & caution with their Guard.
That no Intelligence may be conveyed to the Enemy that can be avoided, no person is to pass the River but by written leave from the Brigadier in the district he commands, or a verbal message from him by an Officer to the Guard who has charge of the Boats. Colo. Housaker is to observe this Rule, at the upper Ferry.
That the Recruiting Service may not be retarded, each Brigadier is to see that as many Officers (under the New appointments) as can be spared from their respective Regimts be sent upon that Service. the

Colo. or Commanding Officer of the Regiment to which they belong may apply for Money to Recruit with, & furnish them therewith.
The Brigade Majors are to fix with the Adjutant General or his Assistant upon A place to receive the daily Orders and be punctual in their Attendance at the hour of Eleven[.] as the distance will now be great for some of the Brigade Majors to come and their duty in other respects render it inconvenient they may send a Commissiond Officer for the Orders—but to none other will they be given.
